CONFIDENTIAL TREATMENT REQUESTED.Confidential portions of this document have been redacted and have been separately filed with the Commission. EXHIBIT 10.02 Amendment to Advisory Agreement This Amendment (the "Amendment") is made as of April 1, 2015 (the “Effective Date”) among OASIS PGR LLC, a Delaware limited liability company (the “Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability company (the “Managing Member”), and PGR Capital LLP, a limited liability partnership under the laws of England and Wales (the “Trading Advisor”), parties to that certain Advisory Agreement dated October 9, 2013 (the "Agreement"). The Trading Company, the Managing Member, and the Trading Advisor now desire to amend the terms of the Agreement as set forth below: 1.Subsection (a)(i) of Section 5, “Fees” is hereby amended and restated in its entirety and shall hereafter read as follows: “The Trading Company shall cause the Series to pay the Trading Advisor a monthly management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to it (as defined in Section 2(a) hereof) as of the last day of each month (the “Management Fee”).The Management Fee is payable in arrears within twenty Business Days of the end of the month for which it was calculated.For purposes of this Agreement, “Business Day” shall mean any day which the securities markets are open in the United States.” 2.Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and restated in its entirety and shall hereafter be read as follows: “The Trading Company shall cause the Series to pay the Trading Advisor an incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d) hereof) (the “Incentive Fee”).The incentive is based upon the New Trading profits of such Series, which accrue monthly but are generally payable at the end of each calendar quarter.New trading profits are typically calculated using a “high water mark” of cumulative trading profits. Each Series will establish a separate account with respect to each Member’s capital account for such Series.Incentive fees (and the corresponding high water mark) will be calculated based upon the performance of each such account.The Incentive Fee is payable within 20 Business Days of the end of the calendar quarter for which it is calculated.” 3.Exhibit C – Futures Markets Traded is hereby amended and restated in its entirety as attached to this Amendment. 4.Except as provided in this Amendment, all terms used in this Amendment that are not otherwise defined shall have the respective meanings ascribed to such terms in the Agreement. 5.Except as set forth in this Amendment, the Agreement is unaffected and shall continue in full force and effect in accordance with its terms. If there is conflict between this Amendment and the Agreement, the terms and provisions of this amendment will prevail. ***SIGNATURE PAGE FOLLOWS*** * Confidential material redacted and filed separately with the Commission. 1 CONFIDENTIAL TREATMENT REQUESTED.Confidential portions of this document have been redacted and have been separately filed with the Commission. IN WITNESS WHEREOF, the parties have executed and delivered this Amendment effective as of the Effective Date. OASIS PGR, LLC by R.J. O’Brien Fund Management, LLC Managing Member By Name: Julie DeMatteo Title: Managing Director R.J. O’Brien Fund Management, LLC By Name: Julie DeMatteo Title: Managing Director PGR Capital LLP By Name: Casey Grills Title: Partner 2 CONFIDENTIAL TREATMENT REQUESTED.Confidential portions of this document have been redacted and have been separately filed with the Commission. EXHIBIT C – FUTURES MARKETS TRADED Total Trade-able Universe: 64 futures markets Sector Future Exchange Agriculture Cocoa LIFFE Agriculture Cocoa NYBOT Agriculture Coffee, 'C' NYBOT Agriculture Corn CBOT Agriculture Cotton, No. 2 NYBOT Agriculture Lean Hogs CME Agriculture Live Cattle CME Agriculture Robusta Coffee LIFFE Agriculture Soybean CBOT Agriculture Soybean Meal CBOT Agriculture Soybean Oil CBOT Agriculture Sugar, No. 11 NYBOT Agriculture Wheat CBOT Bonds Australian Gov't Bond, 10Yr SFE Bonds Canadian Gov't Bond, 10Yr MFE Bonds Euro Bobl EUREX Bonds Euro Bund EUREX Bonds Euro Buxl EUREX Bonds Japan Gov't Bond, 10 Yr TSE Bonds Long Gilt LIFFE Bonds Mini JGBs SGX Bonds US Treasury Long Bond CBOT 3 CONFIDENTIAL TREATMENT REQUESTED.Confidential portions of this document have been redacted and have been separately filed with the Commission. Bonds US Treasury Note, 10Yr CBOT Bonds US Treasury Note, 5Yr CBOT Currencies AUD CME Currencies CAD CME Currencies CHF CME Currencies EUR CME Currencies GBP CME Currencies JPY CME Currencies MXN CME Currencies NZD CME Energies Crude Oil, Brent ICE Energies Crude Oil, WTI NYMEX Energies Gasoil ICE Energies Gasoline, RBOB NYMEX Energies Heating Oil NYMEX Energies Natural Gas NYMEX Equity Index Amsterdam Index EOE Equity Index CAC 40 10 EUR MONEP Equity Index CNX Nifty SGX Equity Index DAX Index EUREX Equity Index DJ Euro STOXX 50 EUREX Equity Index DJ Industrial Average mini CBOT Equity Index FTSE 100 LIFFE Equity Index FTSE China A50 SGX Equity Index Hang Seng HKFE 4 CONFIDENTIAL TREATMENT REQUESTED.Confidential portions of this document have been redacted and have been separately filed with the Commission. Equity Index H-shares HKFE Equity Index MSCI Singapore SGX Equity Index MSCI Taiwan SGX Equity Index Nasdaq 100 E-mini CME Equity Index Nikkei 225 OSE Equity Index Nikkei 225 SGX Equity Index Russell 2000 Mini CME Equity Index S&P Toronto 60 MFE Equity Index SnP 500 E-mini CME Equity Index SnP ASX 200 SFE Equity Index Swiss Market Index EUREX Equity Index TOPIX TSE Interest Rates Australian Bank Bill SFE Interest Rates Australian Gov't Bond, 3Yr SFE Interest Rates Canadian Bank Bill MFE Interest Rates Euribor, 3Mo LIFFE Interest Rates Euro Schatz EUREX Interest Rates Eurodollar, 3Mo CME Interest Rates Sterling, 90 Day LIFFE Interest Rates US Treasury Note, 2Yr CBOT Metals Copper COMEX Metals Gold, 100 oz COMEX Metals Platinum NYMEX Metals Silver COMEX 5
